Littlejohn, Acting Judge,
dissenting:
I respectfully dissent and would affirm the order of the circuit judge which affirmed the reviewing panel and the directive of the single hearing industrial commissioner.
The facts are not in dispute. It is implicit in the commission’s ruling and the circuit judge’s order that the matters which the majority would now remand to the commission were considered by the hearing commissioner, the reviewing *391panel and the circuit judge. No good purpose can be served by remand.
The claimant testified as follows:
Q. And isn’t is true that you would a been going to work at this time regardless of whether you had the money with you or not?
A. Give or take five or ten minutes, yes.
The hearing commissioner, affirmed by the reviewing panel, found:
The claimant testified on cross-examination that regardless of whether she had the money in her possession that she would have been making the trip to work that morning because she had to be at work at 8:00 a.m. in order to open the switchboard.
As a fact the commission found:
It is found as a fact that this accident did not arise out of and within the scope of employment and, therefore, is not compensable under Title 42 of the South Carolina Code of Laws.
As a conclusion of law, the commission found:
Pursuant to Title 42 of the South Carolina Code of Laws, Annotated, accidents which occur going to or coming from work are not compensable under the Workers’ Compensation Act.
The circumstances of this accident do not fit within any recognized exceptions to the general rule that injuries occurring when an employee is going to or coming from work is not compensable under the Worker’s Compensation Act.
There is no substantial evidence warranting a finding that the claimant was on a business errand. Should the commission so find, it would be the duty of the court to reverse.
For the reasons stated hereinabove, I would affirm the circuit court.